DETAILED ACTION
This Office action is in response to original application filed on 03/31/2021.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/08/2021 was filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Statutory Review under 35 USC § 101
Claims 1-18 are directed towards a method and have been reviewed.
Claims 1-18 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 19 is directed toward an article of manufacture and has been reviewed.
Claim 19 appears to be statutory, as the article of manufacture excludes transitory signals (claim says non-transitory). Further, claim 19 performs the method of claim 1, directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 20 is directed toward a system and have been reviewed.
Claim 20 appears to be statutory, as the system includes hardware (a processor) as disclosed in ¶ 0100 of the applicant’s specification, “As used herein, the term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions.” Further, claim 20 performs the method of claim 1, directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaquette et al., U.S. Patent Application Publication No. 2015/0227575 (hereinafter Jaquette) in view of Varadarajan, U.S. Patent Application Publication No. 2013/0132346 (hereinafter Varadarajan).

Regarding claim 1, Jaquette teaches:
A method comprising: receiving an identification of a new primary snapshot created for a primary storage system; (Jaquette FIG. 4, ¶ 0029: The repository copy manager 108 may send (at block 406) a command to the PiT copy manager 116 to create a subsequent PiT copy (T.sub.i+1) at a subsequent point-in-time T.sub.i+1, which would result in PiT copy information 200.sub.i+1; periodically create PiT copies of the source data 104, where the creation of a subsequent PiT copy freezes the previously created PiT copy)
determining a threshold time window based on a capture time associated with the new primary snapshot; (Jaquette FIG. 4, ¶ 0030: a PiT copy at point-in-time T.sub.i may be completed upon the creation of the subsequent PiT copy at time T.sub.i+1; ¶ 0032: If (at block 418) further point-in-time copies are to be created, then the repository copy manager 108 considers (at block 420) the current subsequent point-in-time copy at (T.sub.i+1) to be the previous point-in-time copy at T.sub.i during the next iteration of processing the next PiT copy [each Ti+1 becomes Ti when the loop repeats; each +1 between Ti and Ti+1 is a time window])
analyzing entries of a storage log of the primary storage system occurring within the threshold time window to identify any objects of the primary storage system that have changed during the threshold time window; and (Jaquette FIG. 4, ele. 408, 414, ¶ 0030-0031: Upon determining (at block 408) that the previous point-in-time copy at T.sub.i completed, the repository copy manager 116 sends (at block 410) to the repository 110 for storage the PiT copy information 200.sub.i for the PiT copy at time T.sub.i, including the change information 206 and the changed PiT data 208 to store in the repository PiT copy information for T.sub.i; a PiT copy at point-in-time T.sub.i may be completed upon the creation of the subsequent PiT copy at time T.sub.i+1 [time between T.sub.i and T.sub.i+1 is the claimed 'time window']; The repository 110 creates (at [block] 412) in the repository PiT copy information 200b an association of the point-in-time 204 of the previous PiT copy, the change information 206 and the changed PiT data 208 for the previous PiT copy; see then ele. 414: To perform this operation, the repository copy manager 108 may determine from the change information 206 for the previous PiT copy at T.sub.i the data units in the source data 104 that have changed and then copy those data units from the source data 104 to the full copy 120)
identifying changed objects to capture in a new secondary backup stored at a secondary storage system and corresponding to the new primary snapshot, (Jaquette FIG. 4, ele. 414, ¶ 0031: the repository copy manager 108 may determine from the change information 206 for the previous PiT copy at T.sub.i the data units in the source data 104 that have changed and then copy those data units from the source data 104 to the full copy 120. In this way, at the subsequent point-in-time T.sub.i+1 when the subsequent PiT copy (T.sub.i+1) is created, data units in the source data 104 that have changed between the previous point-in-time T.sub.i and the subsequent point-in-time T.sub.i+1 are copied to the full copy 120 in the repository 110; FIGs. 6A-6C, ¶ 0038-0040: the completed, or frozen, PiT copy information 200.sub.0 at T.sub.0 having the changed data 208.sub.0 as of T.sub.0, before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.0 [see this being stored at repository 110, relevant to the claimed secondary storage system])
...metadata of the new primary snapshot and metadata of a previous secondary backup to determine for each of the objects of the primary storage system identified as having changed during the threshold time window... (Jaquette FIG. 2, ¶ 0024: change information 206 indicating which data or tracks in the source data 104 has changed since the point-in-time 204 and while the PiT copy 202 was open, which may comprise a bitmap having a bit for each data unit (e.g., track) that is set to one of two values indicating the data or track represented by the bit has or has not been updated since the point-in-time 204 [shows an identification of having changed]; FIGs. 6-7, ¶ 0038-0043 describe objects that have changed: The repository copy manager 108 copies the changed data between T.sub.0 and T.sub.1, shown as units 620 and 622 [objects that have changed], to the repository 110 to update the full copy 620.sub.1 to have data as of T.sub.1. Further, the completed, or frozen, PiT copy information 200.sub.0 at T.sub.0 having the changed data 208.sub.0 as of T.sub.0 [shows objects at a previous time, thus being related to the claimed 'previous' secondary backup], before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.0; FIGs. 6-7, ¶ 0038-0043 also describe the claimed 'threshold time windows' through their T0, T1, and T2)
...a change to an object since the previous secondary backup is captured in the new primary snapshot. (Jaquette FIG. 2, ¶ 0024: change information 206 indicating which data or tracks in the source data 104 has changed since the point-in-time 204 and while the PiT copy 202 was open, which may comprise a bitmap having a bit for each data unit (e.g., track) that is set to one of two values indicating the data or track represented by the bit has or has not been updated since the point-in-time 204; and the changed PiT data 208 comprising the data at the point-in-time 204 that was changed after the point-in-time 204 while the PiT copy 202 was open and still being updated; FIGs. 6-7, ¶ 0038-0040, ¶ 0039: FIG. 6b shows a time T.sub.1 when a second PiT copy at T.sub.1 200.sub.1 is created; ¶ 0040: the completed, or frozen, PiT copy information 200.sub.1 at T.sub.1 having the changed data 208.sub.1, as of T.sub.1 before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.1 [storage as repository PiT copies 608 1-n shows a new primary snapshot])
Jaquette does not expressly disclose the bolded limitation below:
including by comparing metadata of the new primary snapshot and metadata of a previous secondary backup...
Jaquette further does not expressly disclose doing so to determine ... whether a change to an object ... is captured.
However, Varadarajan addresses this by teaching the following:
including by comparing metadata of the new primary snapshot and metadata of a previous secondary backup to determine ... whether a change to an object since the previous secondary backup is captured... (Varadarajan ¶ 0007 shows the claimed comparison: determining, via the backup manager, whether the index data [metadata] of the subsequent snapshot [shows new primary snapshot] is different from the index data [metadata] of the initial snapshot [shows previous secondary backup]; FIG. 4, ¶ 0037-0038: At step 408, index data corresponding to the subsequent snapshot is accessed; At step 410, the backup manager 105 determines whether the index data in the subsequent snapshot (snapshot B) has changed since the initial snapshot (snapshot A). If it is determined at step 410 that the index data has changed, the process 400 proceeds to step 412. At step 412, backup system 100 updates the index data accordingly and creates a new index data which constitutes a lower resolution merged snapshot)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the subsequent snapshots of Varadarajan with the subsequent point-in-time information of Jaquette.
In addition, both of the references (Jaquette  and Varadarajan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of snapshots and point-in-time copies.
Motivation to do so would be to improve the functioning of the continuous point-in-time creation with continuous copy information propagation shown in Jaquette with the retention policies of Varadarajan, enabling rollup operations that merge higher resolution snapshots into single lower resolution snapshots as seen in Varadarajan (¶ 0023-0024).

Regarding claim 19, Jaquette teaches:
A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: (Jaquette ¶ 0050: The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention)
receiving an identification of a new primary snapshot created for a primary storage system; (Jaquette FIG. 4, ¶ 0029: The repository copy manager 108 may send (at block 406) a command to the PiT copy manager 116 to create a subsequent PiT copy (T.sub.i+1) at a subsequent point-in-time T.sub.i+1, which would result in PiT copy information 200.sub.i+1; periodically create PiT copies of the source data 104, where the creation of a subsequent PiT copy freezes the previously created PiT copy)
determining a threshold time window based on a capture time associated with the new primary snapshot; (Jaquette FIG. 4, ¶ 0030: a PiT copy at point-in-time T.sub.i may be completed upon the creation of the subsequent PiT copy at time T.sub.i+1; ¶ 0032: If (at block 418) further point-in-time copies are to be created, then the repository copy manager 108 considers (at block 420) the current subsequent point-in-time copy at (T.sub.i+1) to be the previous point-in-time copy at T.sub.i during the next iteration of processing the next PiT copy [each Ti+1 becomes Ti when the loop repeats; each +1 between Ti and Ti+1 is a time window])
analyzing entries of a storage log of the primary storage system occurring within the threshold time window to identify any objects of the primary storage system that have changed during the threshold time window; and (Jaquette FIG. 4, ele. 408, 414, ¶ 0030-0031: Upon determining (at block 408) that the previous point-in-time copy at T.sub.i completed, the repository copy manager 116 sends (at block 410) to the repository 110 for storage the PiT copy information 200.sub.i for the PiT copy at time T.sub.i, including the change information 206 and the changed PiT data 208 to store in the repository PiT copy information for T.sub.i; a PiT copy at point-in-time T.sub.i may be completed upon the creation of the subsequent PiT copy at time T.sub.i+1 [time between T.sub.i and T.sub.i+1 is the claimed 'time window']; The repository 110 creates (at [block] 412) in the repository PiT copy information 200b an association of the point-in-time 204 of the previous PiT copy, the change information 206 and the changed PiT data 208 for the previous PiT copy; see then ele. 414: To perform this operation, the repository copy manager 108 may determine from the change information 206 for the previous PiT copy at T.sub.i the data units in the source data 104 that have changed and then copy those data units from the source data 104 to the full copy 120)
identifying changed objects to capture in a new secondary backup stored at a secondary storage system and corresponding to the new primary snapshot, (Jaquette FIG. 4, ele. 414, ¶ 0031: the repository copy manager 108 may determine from the change information 206 for the previous PiT copy at T.sub.i the data units in the source data 104 that have changed and then copy those data units from the source data 104 to the full copy 120. In this way, at the subsequent point-in-time T.sub.i+1 when the subsequent PiT copy (T.sub.i+1) is created, data units in the source data 104 that have changed between the previous point-in-time T.sub.i and the subsequent point-in-time T.sub.i+1 are copied to the full copy 120 in the repository 110; FIGs. 6A-6C, ¶ 0038-0040: the completed, or frozen, PiT copy information 200.sub.0 at T.sub.0 having the changed data 208.sub.0 as of T.sub.0, before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.0 [see this being stored at repository 110, relevant to the claimed secondary storage system])
...metadata of the new primary snapshot and metadata of a previous secondary backup to determine for each of the objects of the primary storage system identified as having changed during the threshold time window... (Jaquette FIG. 2, ¶ 0024: change information 206 indicating which data or tracks in the source data 104 has changed since the point-in-time 204 and while the PiT copy 202 was open, which may comprise a bitmap having a bit for each data unit (e.g., track) that is set to one of two values indicating the data or track represented by the bit has or has not been updated since the point-in-time 204 [shows an identification of having changed]; FIGs. 6-7, ¶ 0038-0043 describe objects that have changed: The repository copy manager 108 copies the changed data between T.sub.0 and T.sub.1, shown as units 620 and 622 [objects that have changed], to the repository 110 to update the full copy 620.sub.1 to have data as of T.sub.1. Further, the completed, or frozen, PiT copy information 200.sub.0 at T.sub.0 having the changed data 208.sub.0 as of T.sub.0 [shows objects at a previous time, thus being related to the claimed 'previous' secondary backup], before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.0; FIGs. 6-7, ¶ 0038-0043 also describe the claimed 'threshold time windows' through their T0, T1, and T2)
...a change to an object since the previous secondary backup is captured in the new primary snapshot. (Jaquette FIG. 2, ¶ 0024: change information 206 indicating which data or tracks in the source data 104 has changed since the point-in-time 204 and while the PiT copy 202 was open, which may comprise a bitmap having a bit for each data unit (e.g., track) that is set to one of two values indicating the data or track represented by the bit has or has not been updated since the point-in-time 204; and the changed PiT data 208 comprising the data at the point-in-time 204 that was changed after the point-in-time 204 while the PiT copy 202 was open and still being updated; FIGs. 6-7, ¶ 0038-0040, ¶ 0039: FIG. 6b shows a time T.sub.1 when a second PiT copy at T.sub.1 200.sub.1 is created; ¶ 0040: the completed, or frozen, PiT copy information 200.sub.1 at T.sub.1 having the changed data 208.sub.1, as of T.sub.1 before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.1 [storage as repository PiT copies 608 1-n shows a new primary snapshot])
Jaquette does not expressly disclose the bolded limitation below:
including by comparing metadata of the new primary snapshot and metadata of a previous secondary backup...
Jaquette further does not expressly disclose doing so to determine ... whether a change to an object ... is captured.
However, Varadarajan addresses this by teaching the following:
including by comparing metadata of the new primary snapshot and metadata of a previous secondary backup to determine ... whether a change to an object since the previous secondary backup is captured... (Varadarajan ¶ 0007 shows the claimed comparison: determining, via the backup manager, whether the index data [metadata] of the subsequent snapshot [shows new primary snapshot] is different from the index data [metadata] of the initial snapshot [shows previous secondary backup]; FIG. 4, ¶ 0037-0038: At step 408, index data corresponding to the subsequent snapshot is accessed; At step 410, the backup manager 105 determines whether the index data in the subsequent snapshot (snapshot B) has changed since the initial snapshot (snapshot A). If it is determined at step 410 that the index data has changed, the process 400 proceeds to step 412. At step 412, backup system 100 updates the index data accordingly and creates a new index data which constitutes a lower resolution merged snapshot) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the subsequent snapshots of Varadarajan with the subsequent point-in-time information of Jaquette.
In addition, both of the references (Jaquette  and Varadarajan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of snapshots and point-in-time copies.
Motivation to do so would be to improve the functioning of the continuous point-in-time creation with continuous copy information propagation shown in Jaquette with the retention policies of Varadarajan, enabling rollup operations that merge higher resolution snapshots into single lower resolution snapshots as seen in Varadarajan (¶ 0023-0024).



Regarding claim 20, Jaquette teaches:
A system, comprising: a processor configured to: (Jaquette ¶ 0055: These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks)
receive an identification of a new primary snapshot created for a primary storage system; (Jaquette FIG. 4, ¶ 0029: The repository copy manager 108 may send (at block 406) a command to the PiT copy manager 116 to create a subsequent PiT copy (T.sub.i+1) at a subsequent point-in-time T.sub.i+1, which would result in PiT copy information 200.sub.i+1; periodically create PiT copies of the source data 104, where the creation of a subsequent PiT copy freezes the previously created PiT copy)
determine a threshold time window based on a capture time associated with the new primary snapshot; (Jaquette FIG. 4, ¶ 0030: a PiT copy at point-in-time T.sub.i may be completed upon the creation of the subsequent PiT copy at time T.sub.i+1; ¶ 0032: If (at block 418) further point-in-time copies are to be created, then the repository copy manager 108 considers (at block 420) the current subsequent point-in-time copy at (T.sub.i+1) to be the previous point-in-time copy at T.sub.i during the next iteration of processing the next PiT copy [each Ti+1 becomes Ti when the loop repeats; each +1 between Ti and Ti+1 is a time window])
analyze entries of a storage log of the primary storage system occurring within the threshold time window to identify any objects of the primary storage system that have changed during the threshold time window; and (Jaquette FIG. 4, ele. 408, 414, ¶ 0030-0031: Upon determining (at block 408) that the previous point-in-time copy at T.sub.i completed, the repository copy manager 116 sends (at block 410) to the repository 110 for storage the PiT copy information 200.sub.i for the PiT copy at time T.sub.i, including the change information 206 and the changed PiT data 208 to store in the repository PiT copy information for T.sub.i; a PiT copy at point-in-time T.sub.i may be completed upon the creation of the subsequent PiT copy at time T.sub.i+1 [time between T.sub.i and T.sub.i+1 is the claimed 'time window']; The repository 110 creates (at [block] 412) in the repository PiT copy information 200b an association of the point-in-time 204 of the previous PiT copy, the change information 206 and the changed PiT data 208 for the previous PiT copy; see then ele. 414: To perform this operation, the repository copy manager 108 may determine from the change information 206 for the previous PiT copy at T.sub.i the data units in the source data 104 that have changed and then copy those data units from the source data 104 to the full copy 120)
identify changed objects to capture in a new secondary backup stored at a secondary storage system and corresponding to the new primary snapshot, (Jaquette FIG. 4, ele. 414, ¶ 0031: the repository copy manager 108 may determine from the change information 206 for the previous PiT copy at T.sub.i the data units in the source data 104 that have changed and then copy those data units from the source data 104 to the full copy 120. In this way, at the subsequent point-in-time T.sub.i+1 when the subsequent PiT copy (T.sub.i+1) is created, data units in the source data 104 that have changed between the previous point-in-time T.sub.i and the subsequent point-in-time T.sub.i+1 are copied to the full copy 120 in the repository 110; FIGs. 6A-6C, ¶ 0038-0040: the completed, or frozen, PiT copy information 200.sub.0 at T.sub.0 having the changed data 208.sub.0 as of T.sub.0, before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.0 [see this being stored at repository 110, relevant to the claimed secondary storage system])
...metadata of the new primary snapshot and metadata of a previous secondary backup to determine for each of the objects of the primary storage system identified as having changed during the threshold time window... (Jaquette FIG. 2, ¶ 0024: change information 206 indicating which data or tracks in the source data 104 has changed since the point-in-time 204 and while the PiT copy 202 was open, which may comprise a bitmap having a bit for each data unit (e.g., track) that is set to one of two values indicating the data or track represented by the bit has or has not been updated since the point-in-time 204 [shows an identification of having changed]; FIGs. 6-7, ¶ 0038-0043 describe objects that have changed: The repository copy manager 108 copies the changed data between T.sub.0 and T.sub.1, shown as units 620 and 622 [objects that have changed], to the repository 110 to update the full copy 620.sub.1 to have data as of T.sub.1. Further, the completed, or frozen, PiT copy information 200.sub.0 at T.sub.0 having the changed data 208.sub.0 as of T.sub.0 [shows objects at a previous time, thus being related to the claimed 'previous' secondary backup], before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.0; FIGs. 6-7, ¶ 0038-0043 also describe the claimed 'threshold time windows' through their T0, T1, and T2)
...a change to an object since the previous secondary backup is captured in the new primary snapshot. (Jaquette FIG. 2, ¶ 0024: change information 206 indicating which data or tracks in the source data 104 has changed since the point-in-time 204 and while the PiT copy 202 was open, which may comprise a bitmap having a bit for each data unit (e.g., track) that is set to one of two values indicating the data or track represented by the bit has or has not been updated since the point-in-time 204; and the changed PiT data 208 comprising the data at the point-in-time 204 that was changed after the point-in-time 204 while the PiT copy 202 was open and still being updated; FIGs. 6-7, ¶ 0038-0040, ¶ 0039: FIG. 6b shows a time T.sub.1 when a second PiT copy at T.sub.1 200.sub.1 is created; ¶ 0040: the completed, or frozen, PiT copy information 200.sub.1 at T.sub.1 having the changed data 208.sub.1, as of T.sub.1 before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.1 [storage as repository PiT copies 608 1-n shows a new primary snapshot])
Jaquette does not expressly disclose the bolded limitation below:
including by comparing metadata of the new primary snapshot and metadata of a previous secondary backup...
Jaquette further does not expressly disclose doing so to determine ... whether a change to an object ... is captured.
However, Varadarajan addresses this by teaching the following:
including by comparing metadata of the new primary snapshot and metadata of a previous secondary backup to determine ... whether a change to an object since the previous secondary backup is captured... (Varadarajan ¶ 0007 shows the claimed comparison: determining, via the backup manager, whether the index data [metadata] of the subsequent snapshot [shows new primary snapshot] is different from the index data [metadata] of the initial snapshot [shows previous secondary backup]; FIG. 4, ¶ 0037-0038: At step 408, index data corresponding to the subsequent snapshot is accessed; At step 410, the backup manager 105 determines whether the index data in the subsequent snapshot (snapshot B) has changed since the initial snapshot (snapshot A). If it is determined at step 410 that the index data has changed, the process 400 proceeds to step 412. At step 412, backup system 100 updates the index data accordingly and creates a new index data which constitutes a lower resolution merged snapshot) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the subsequent snapshots of Varadarajan with the subsequent point-in-time information of Jaquette.
In addition, both of the references (Jaquette  and Varadarajan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of snapshots and point-in-time copies.
Motivation to do so would be to improve the functioning of the continuous point-in-time creation with continuous copy information propagation shown in Jaquette with the retention policies of Varadarajan, enabling rollup operations that merge higher resolution snapshots into single lower resolution snapshots as seen in Varadarajan (¶ 0023-0024).

Regarding claim 2, Jaquette in view of Varadarajan teaches all the features with respect to claim 1 above including:
further comprising generating an incremental backup of the primary storage system based on the identified changed objects, (Jaquette FIGs. 6a-6c, ¶ 0038-0043, ¶ 0039-0040 show incremental backups: the completed, or frozen, PiT copy information 200.sub.0 at T.sub.0 having the changed data 208.sub.0 as of T.sub.0, before being updated [shows changed objects], is copied to the repository 110 to store as repository PiT copy 608.sub.0; the completed, or frozen, PiT copy information 200.sub.1 at T.sub.1 having the changed data 208.sub.1, as of T.sub.1 before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.1; Jaquette shows identified changed objects through FIG. 4, ¶ 0031: To perform this operation, the repository copy manager 108 may determine from the change information 206 for the previous PiT copy at T.sub.i the data units in the source data 104 that have changed and then copy those data units from the source data 104 to the full copy 120)
wherein the incremental backup of the primary storage system is the new secondary backup of the new primary snapshot. (Varadarajan ¶ 0023: consider a backup system that takes incremental snapshots every 15 minutes or 96 incremental backups a day; FIG. 4, ¶ 0037-0038, see the end of ¶ 0038: From step 412, the process 400 proceeds to step 406; see ¶ 0037+: If it is determined at step 406 that subsequent snapshots exist, the process 400 proceeds to step 408; At step 410, the backup manager 105 determines whether the index data in the subsequent snapshot (snapshot B) has changed since the initial snapshot (snapshot A). If it is determined at step 410 that the index data has changed, the process 400 proceeds to step 412. At step 412, backup system 100 updates the index data accordingly and creates a new index data which constitutes a lower resolution merged snapshot [Varadarajan determines if a subsequent (incremental) snapshot exists and makes it a resultant snapshot; the loop functionality of FIG. 4 means this can be for the claimed [new primary snapshot'])


Regarding claim 4, Jaquette in view of Varadarajan teaches all the features with respect to claim 1 above including:
wherein the changed objects include at least one of a created file, a deleted file, a modified file, a moved file, a created directory, a deleted directory, and/or a moved directory. (Varadarajan ¶ 0016: incremental backup is a backup process that only copies files that have changed since the last backup; FIG. 1, ¶ 0017: The data stored in the information store 104 is subject to backup operations and includes systematically organized data sets such as, for example, files, directories, databases, or other appropriate data objects ['and/or' is being interpreted as 'and' or 'or,' allowing for "at least one of" X or Y to allow teaching of one element to teach the claim in its entirety])

Regarding claim 6, Jaquette in view of Varadarajan teaches all the features with respect to claim 1 above including:
wherein the capture time associated with the new primary snapshot is not reflected in the storage log. (Varadarajan FIGs. 2-3, ¶ 0028-0032 snow snapshot information but without time information: FIG. 2 illustrates an exemplary index structure of a snapshot; an index structure 200 pertains to at least one snapshot 106 (illustrated in FIG. 1); the index structure 200 is implemented in a table format comprising, for example, a first column 202 and a second column 204. The first column 202 represents a first index entry while the second column 204 represents a second index entry; the first index entry associates data objects within the snapshot 106 with object identifiers (OI.sub.1-OI.sub.n.); The second index entry identifies a location or page number of the data objects within the snapshot 106 (P.sub.1-P.sub.n))


Regarding claim 8, Jaquette in view of Varadarajan teaches all the features with respect to claim 1 above including:
wherein identifying the changed objects to capture in the new secondary backup includes adding to a change list the changed objects that are determined to be captured in the new primary snapshot. (Jaquette FIG. 2, ¶ 0024: an instance of the PiT copy information 200.sub.i  ... change information 206 indicating which data or tracks in the source data 104 has changed since the point-in-time 204 and while the PiT copy 202 was open; changed PiT data 208 comprising the data at the point-in-time 204 that was changed after the point-in-time 204 while the PiT copy 202 was open and still being updated; FIGs. 6A-6C, ¶ 0038-0040 describe adding to PiT Copy Information (such as PiT copy information 200 above) at T0, T1, and T2: the completed, or frozen, PiT copy information 200.sub.0 at T.sub.0 having the changed data 208.sub.0 as of T.sub.0, before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.0; the completed, or frozen, PiT copy information 200.sub.1 at T.sub.1 having the changed data 208.sub.1, as of T.sub.1 before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.1)

Regarding claim 9, Jaquette in view of Varadarajan teaches all the features with respect to claim 1 above including:
wherein the primary storage system is a network-attached storage device. (Varadarajan ¶ 0040: an information handling system may be a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., personal digital assistant (PDA) or smart phone), server (e.g., blade server or rack server), a network storage device, or any other suitable device)



Regarding claim 10, Jaquette in view of Varadarajan teaches all the features with respect to claim 1 above including:
further comprising determining a second threshold time window based on a capture time associated with a previous primary snapshot. (Jaquette FIG. 4, ¶ 0030: a PiT copy at point-in-time T.sub.i may be completed upon the creation of the subsequent PiT copy at time T.sub.i+1; ¶ 0032: If (at block 418) further point-in-time copies are to be created, then the repository copy manager 108 considers (at block 420) the current subsequent point-in-time copy at (T.sub.i+1) to be the previous point-in-time copy at T.sub.i during the next iteration of processing the next PiT copy [each Ti+1 becomes Ti when the loop repeats; each +1 between Ti and Ti+1 is a time window])




Claims 3, 5, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jaquette in view of Varadarajan in further view of Talagala et al., U.S. Patent Application Publication No. 2014/0089264 (provided in the IDS; hereinafter Talagala).

Regarding claim 3, Jaquette in view of Varadarajan teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the threshold time window includes a pre-previous primary snapshot marker and a post-new primary snapshot marker,
wherein timestamps associated with the pre-previous primary snapshot marker and the post-new primary snapshot marker are based on a storage log clock.
However, Talagala teaches:
wherein the threshold time window includes a pre-previous primary snapshot marker and a post-new primary snapshot marker, (Talagala FIGs. 6A-6B, ¶ 0202-0207: temporal order module 402 marks or associates data with an epoch identifier 602, 606, 608, 610, 612, marks a point in the sequential, log-based writing structure 600 for a snapshot, or the like by inserting the epoch identifier 602, 606, 608, 610, 612 into the sequential, log-based writing structure 600 between temporal ranges or epochs of data. An epoch identifier 602, 606, 608, 610, 612, in the depicted embodiment, marks the beginning of a new temporal range or epoch of data, with all data between the epoch identifier 602, 606, 608, 610, 612 and a subsequent or next epoch identifier 602, 606, 608, 610, 612 belonging to the temporal range)
wherein timestamps associated with the pre-previous primary snapshot marker and the post-new primary snapshot marker are based on a storage log clock. (Talagala FIGs. 1B-2, ¶ 0072: An epoch, as used herein, comprises a set of data, a marker (e.g., an epoch identifier) for a set of data, or the like that is written sequentially in time to the non-volatile memory device 120; FIG. 2, ¶ 0089: The write pipeline 240 may be configured to buffer data for storage on the non-volatile memory media 122; the write pipeline 240 may comprise one or more synchronization buffers to synchronize a clock domain of the non-volatile memory media controller 126 with a clock domain of the non-volatile memory media 122 (and/or bus 127)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the subsequent metadata/identifiers of Talagala with the subsequent point-in-time information of Jaquette as modified.
In addition, both of the references (Jaquette as modified and Talagala) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of snapshots and point-in-time copies.
Motivation to do so would be to improve the functioning of propagation of continuous copy information and metadata as in Jaquette as modified with the ability to apply sequence indicators to data individually or to data groupings, allowing reclaiming of memory divisions comprising invalid, stale, and/or deleted data as seen in Talagala (¶ 0057-0058).

Regarding claim 5, Jaquette in view of Varadarajan teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the storage log is associated with a first clock and the new primary snapshot is associated with a second clock.
However, Talagala teaches:
wherein the storage log is associated with a first clock and the new primary snapshot is associated with a second clock. (Talagala ¶ 0136-0137 shows controller 126 managing snapshot data and epoch data: validity metadata, such as validity bitmaps or the like, for one or more different epochs, snapshots, clones, or the like of data. For a temporal range of data written during the course of an epoch, the non-volatile memory controller 124, the non-volatile memory media controller 126, the SML 130, or the like may modify and maintain validity metadata, logical-to-physical mappings, or other metadata as part of the metadata 135 as described above; Talagala shows epochs associated with non-volatile memory media 122; Talagala ¶ 0130: the temporal order module 402 may maintain a logical-to-physical mapping structure for each temporal range or epoch, mapping logical addresses of a temporal range or epoch to the physical locations of the data in the sequential, log-based writing structure of the non-volatile memory media 122; see then Talagala FIG. 2, ¶ 0089: The write pipeline 240 may be configured to buffer data for storage on the non-volatile memory media 122; the write pipeline 240 may comprise one or more synchronization buffers to synchronize a clock domain of the non-volatile memory media controller 126 [shows first clock] with a clock domain of the non-volatile memory media 122 (and/or bus 127) [shows second clock]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the subsequent metadata/identifiers of Talagala with the subsequent point-in-time information of Jaquette as modified.
In addition, both of the references (Jaquette as modified and Talagala) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of snapshots and point-in-time copies.
Motivation to do so would be to improve the functioning of propagation of continuous copy information and metadata as in Jaquette as modified with the ability to apply sequence indicators to data individually or to data groupings, allowing reclaiming of memory divisions comprising invalid, stale, and/or deleted data as seen in Talagala (¶ 0057-0058).


Regarding claim 11, Jaquette in view of Varadarajan teaches all the features with respect to claim 10 above but does not expressly disclose:
wherein the threshold time window includes a pre-new primary snapshot marker and a post-new primary snapshot marker, wherein timestamps associated with the pre-new primary snapshot marker and the post-new primary snapshot marker are based on a storage log clock.
However, Talagala teaches:
wherein the threshold time window includes a pre-new primary snapshot marker and a post-new primary snapshot marker, (Talagala FIGs. 6A-6B, ¶ 0202-0207:  temporal order module 402 marks or associates data with an epoch identifier 602, 606, 608, 610, 612, marks a point in the sequential, log-based writing structure 600 for a snapshot, or the like by inserting the epoch identifier 602, 606, 608, 610, 612 into the sequential, log-based writing structure 600 between temporal ranges or epochs of data. An epoch identifier 602, 606, 608, 610, 612, in the depicted embodiment, marks the beginning of a new temporal range or epoch of data, with all data between the epoch identifier 602, 606, 608, 610, 612 and a subsequent or next epoch identifier 602, 606, 608, 610, 612 belonging to the temporal range)
wherein timestamps associated with the pre-new primary snapshot marker and the post-new primary snapshot marker are based on a storage log clock. (Talagala FIGs. 1B-2, ¶ 0072: An epoch, as used herein, comprises a set of data, a marker (e.g., an epoch identifier) for a set of data, or the like that is written sequentially in time to the non-volatile memory device 120; FIG. 2, ¶ 0089: The write pipeline 240 may be configured to buffer data for storage on the non-volatile memory media 122; the write pipeline 240 may comprise one or more synchronization buffers to synchronize a clock domain of the non-volatile memory media controller 126 with a clock domain of the non-volatile memory media 122 (and/or bus 127)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the subsequent metadata/identifiers of Talagala with the subsequent point-in-time information of Jaquette as modified.
In addition, both of the references (Jaquette as modified and Talagala) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of snapshots and point-in-time copies.
Motivation to do so would be to improve the functioning of propagation of continuous copy information and metadata as in Jaquette as modified with the ability to apply sequence indicators to data individually or to data groupings, allowing reclaiming of memory divisions comprising invalid, stale, and/or deleted data as seen in Talagala (¶ 0057-0058).

Regarding claim 12, Jaquette in view of Varadarajan and Talagala teaches all the features with respect to claim 11 above including:
wherein the second threshold time window includes a pre-previous primary snapshot marker and a post-previous primary snapshot marker, (Talagala FIGs. 6A-6B, ¶ 0202-0207:  temporal order module 402 marks or associates data with an epoch identifier 602, 606, 608, 610, 612, marks a point in the sequential, log-based writing structure 600 for a snapshot, or the like by inserting the epoch identifier 602, 606, 608, 610, 612 into the sequential, log-based writing structure 600 between temporal ranges or epochs of data. An epoch identifier 602, 606, 608, 610, 612, in the depicted embodiment, marks the beginning of a new temporal range or epoch of data, with all data between the epoch identifier 602, 606, 608, 610, 612 and a subsequent or next epoch identifier 602, 606, 608, 610, 612 belonging to the temporal range)
wherein timestamps associated with the pre-previous primary snapshot marker and the post-previous primary snapshot marker are based on a storage log clock. (Talagala FIGs. 1B-2, ¶ 0072: An epoch, as used herein, comprises a set of data, a marker (e.g., an epoch identifier) for a set of data, or the like that is written sequentially in time to the non-volatile memory device 120; FIG. 2, ¶ 0089: The write pipeline 240 may be configured to buffer data for storage on the non-volatile memory media 122; the write pipeline 240 may comprise one or more synchronization buffers to synchronize a clock domain of the non-volatile memory media controller 126 with a clock domain of the non-volatile memory media 122 (and/or bus 127))

Regarding claim 14, Jaquette in view of Varadarajan and Talagala teaches all the features with respect to claim 12 above including:
further comprising adding to a change list objects identified as occurring within the threshold time window or the second threshold time window that are verified as being associated with the new primary snapshot. (Jaquette FIG. 4, ¶ 0032 describes time windows: If (at block 418) further point-in-time copies are to be created, then the repository copy manager 108 considers (at block 420) the current subsequent point-in-time copy at (T.sub.i+1) to be the previous point-in-time copy at T.sub.i during the next iteration of processing the next PiT copy [each Ti+1 becomes Ti when the loop repeats; each +1 between Ti and Ti+1 is a time window]; FIGs. 6A-6C, ¶ 0038-0040 describe adding to PiT Copy Information (such as PiT copy information 200 above) at T0, T1, and T2: a PiT copy 200.sub.0 is created at the initial time T.sub.0; the completed, or frozen, PiT copy information 200.sub.0 at T.sub.0 having the changed data 208.sub.0 as of T.sub.0, before being updated [completion or freezing can be considered a verification; see freezing also performed in ¶ 0029], is copied to the repository 110 to store as repository PiT copy 608.sub.0; The repository copy manager 108 copies the changed data between T.sub.1 and T.sub.2, shown as 624 and 626, to the repository 110 to update the full copy 620.sub.2 to have data as of T.sub.2. Further, the completed, or frozen, PiT copy information 200.sub.1 at T.sub.1 having the changed data 208.sub.1, as of T.sub.1 before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.1)

Regarding claim 15, Jaquette in view of Varadarajan and Talagala teaches all the features with respect to claim 14 above including:
further comprising adding to the change list objects of the primary storage system that have changed between the threshold time window and the second threshold time window. (Jaquette FIG. 4, ¶ 0032 describes time windows: If (at block 418) further point-in-time copies are to be created, then the repository copy manager 108 considers (at block 420) the current subsequent point-in-time copy at (T.sub.i+1) to be the previous point-in-time copy at T.sub.i during the next iteration of processing the next PiT copy [each Ti+1 becomes Ti when the loop repeats; each +1 between Ti and Ti+1 is a time window]; FIGs. 6A-6C, ¶ 0038-0040 describe adding to PiT Copy Information (such as PiT copy information 200 above) at T0, T1, and T2 [changes between T0 and T1 would fulfill a first time window and changes between T1 and T2 would fulfill a second time window; thus, changes from T0 to T2 as shown in FIG. 6C are relevant to the claim requirement involving both time windows]: a PiT copy 200.sub.0 is created at the initial time T.sub.0; the completed, or frozen, PiT copy information 200.sub.0 at T.sub.0 having the changed data 208.sub.0 as of T.sub.0, before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.0; the completed, or frozen, PiT copy information 200.sub.1 at T.sub.1 having the changed data 208.sub.1, as of T.sub.1 before being updated, is copied to the repository 110 to store as repository PiT copy 608.sub.1)


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jaquette in view of Varadarajan in further view of Young, U.S. Patent Application Publication No. 2007/0266062 (hereinafter Young).

Regarding claim 7, Jaquette in view of Varadarajan teaches all the features with respect to claim 1 above including identifying the changed objects to capture in the new secondary backup. (Jaquette FIG. 4, ele. 414, ¶ 0031: the repository copy manager 108 may determine from the change information 206 for the previous PiT copy at T.sub.i the data units in the source data 104 that have changed and then copy those data units from the source data 104 to the full copy 120)
Jaquette in view of Varadarajan does not expressly disclose:
wherein identifying the changed objects ... includes traversing corresponding directories of the new primary snapshot that are associated with the changed objects.
However, Young teaches:
wherein identifying the changed objects ... includes traversing corresponding directories of the new primary snapshot that are associated with the changed objects. (Young FIG. 7, ¶ 0080-0081: determining if any directories in the inventory are not present in the target media (step 732); Depending upon the configuration of the present invention and data in the inventory, existing directories and files are left alone, if possible, renamed, or deleted to reflect the structure defined by the inventory; Files and directories that currently exist on the target media and are not in the inventory may be optionally renamed, deleted, touched, or left alone depending upon user preferences) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the difference detection of directory resolution of Young with the determination of changed data in Jaquette as modified.
In addition, both of the references (Jaquette as modified and Young) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as determining differences in data.
Motivation to do so would be to improve the functioning of the tracking of changed data through the repositories of Jaquette as modified with the ability to determine differences at the directory level and to apply changes to resolve differences as seen in Young (¶ 0080). Motivation to do so would also be the teaching, suggestion, or motivation for one of ordinary skill in the art to apply the teachings of Young in order to improve data management as it applies to file systems, computer data backup, and computers in general (Young ¶ 0001).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jaquette in view of Varadarajan in further view of Talagala and Young.

Regarding claim 13, Jaquette in view of Varadarajan and Talagala teaches all the features with respect to claim 12 above including:
further comprising performing ... for objects identified as occurring within the threshold time window and the second threshold time window. (Jaquette FIG. 4, ele. 414, ¶ 0031: the repository copy manager 108 may determine from the change information 206 for the previous PiT copy at T.sub.i the data units in the source data 104 that have changed and then copy those data units from the source data 104 to the full copy 120. In this way, at the subsequent point-in-time T.sub.i+1 when the subsequent PiT copy (T.sub.i+1) is created, data units in the source data 104 that have changed between the previous point-in-time T.sub.i and the subsequent point-in-time T.sub.i+1 are copied to the full copy 120 in the repository 110 [shows occurring within a time window]; ¶ 0032: If (at block 418) further point-in-time copies are to be created, then the repository copy manager 108 considers (at block 420) the current subsequent point-in-time copy at (T.sub.i+1) to be the previous point-in-time copy at T.sub.i during the next iteration of processing the next PiT copy [each Ti+1 becomes Ti when the loop repeats; each +1 between Ti and Ti+1 is a time window and thus shows a second time window])
Jaquette in view of Varadarajan and Talagala does not expressly disclose performing a selective directory traversal for objects.
However, Young teaches performing a selective directory traversal for objects. (Young FIG. 7, ¶ 0080-0081: determining if any directories in the inventory are not present in the target media (step 732); Depending upon the configuration of the present invention and data in the inventory, existing directories and files are left alone, if possible, renamed, or deleted to reflect the structure defined by the inventory; Files and directories that currently exist on the target media and are not in the inventory may be optionally renamed, deleted, touched, or left alone depending upon user preferences) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the difference detection of directory resolution of Young with the determination of changed data in Jaquette as modified.
In addition, both of the references (Jaquette as modified and Young) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as determining differences in data.
Motivation to do so would be to improve the functioning of the tracking of changed data through the repositories of Jaquette as modified with the ability to determine differences at the directory level and to apply changes to resolve differences as seen in Young (¶ 0080). Motivation to do so would also be the teaching, suggestion, or motivation for one of ordinary skill in the art to apply the teachings of Young in order to improve data management as it applies to file systems, computer data backup, and computers in general (Young ¶ 0001).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaquette in view of Varadarajan in further view of Kitagawa et al. U.S. Patent No. 5,522,037 (published May 28, 1996; hereinafter Kitagawa).

Regarding claim 16, Jaquette in view of Varadarajan teaches all the features with respect to claim 1 above but does not expressly disclose:
further comprising determining whether a number of the identified changed objects of the primary storage system that have changed during the threshold time window is greater than a threshold number of objects.
However, Kitagawa teaches:
further comprising determining whether a number of the identified changed objects of the primary storage system that have changed during the threshold time window is greater than a threshold number of objects. (Kitagawa FIG. 11, col. 13, lines 28-65: a period from Monday to Saturday is set to one cycle and the backup process is activated when a time reaches the designated night time when the work of the day is finished and a load is small; When the predefined backup conditions as mentioned above are satisfied, the process in FIG. 11 is started; In step S3, a check is made to see whether the number of updating data detected exceeds the reference value which was read in step S1 or not) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the incremental and whole backup functionality of Kitagawa with the continuous point-in-time copy creation of Jaquette as modified.
In addition, both of the references (Jaquette as modified and Kitagawa) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of snapshots and point-in-time copies.
Motivation to do so would be to improve the functioning of the continuous point-in-time copy creation and the tracking of data changes within windows of time in Jaquette as modified with the ability in Kitagawa to selectively perform whole or incremental backups in order to implement easy management of the backup medium and easy recovery or to keep the data amount and the processing time at backup steady (Kitagawa col. 1, line 49-col. 2, line 25).

Regarding claim 17, Jaquette in view of Varadarajan and Kitagawa teaches all the features with respect to claim 16 above including:
further comprising performing a full backup of the new primary snapshot in response to determining that the number of the identified changed objects of the primary storage system that have changed during the threshold time window is greater than the threshold number of objects. (Kitagawa FIG. 11, col. 13, lines 28-65: a period from Monday to Saturday is set to one cycle and the backup process is activated when a time reaches the designated night time when the work of the day is finished and a load is small; When the predefined backup conditions as mentioned above are satisfied, the process in FIG. 11 is started; In step S3, a check is made to see whether the number of updating data detected exceeds the reference value which was read in step S1 or not. When it exceeds the reference value, step S4 follows and the whole backup process is executed)

Regarding claim 18, Jaquette in view of Varadarajan and Kitagawa teaches all the features with respect to claim 16 above including:
wherein in response to determining that the number of the identified changed objects of the primary storage system that have changed during the threshold time window is not greater than the threshold number of objects, (Kitagawa FIG. 11, col. 13, lines 28-65: a period from Monday to Saturday is set to one cycle and the backup process is activated when a time reaches the designated night time when the work of the day is finished and a load is small; When the predefined backup conditions as mentioned above are satisfied, the process in FIG. 11 is started; In step S3, a check is made to see whether the number of updating data detected exceeds the reference value which was read in step S1 or not ... On the other hand, when it doesn't exceed the reference value, the differential backup process is executed in step S5)
identifying the changed objects to capture in the new secondary backup stored at the secondary storage system and corresponding to the new primary snapshot. (Kitagawa FIG. 13, col. 13, line 66-col. 14, line 19: A flowchart of FIG. 13 shows a differential backup process shown in step S5 in FIG. 11 as a sub-routine; in the accumulating type differential backup process, the backup data obtained by the whole backup process of FIG. 12 is set to a reference and the backup such that the accumulated updating data was extracted every differential backup after that; Kitagawa col. 1, line 49-col. 2, line 25 describes the accumulating type backup, involving the claimed identifying changed objects to capture in a new secondary backup: according to the accumulating type, the updating data is discriminated by using the previous whole backup as a reference. According to the non-accumulating type, the updating data is discriminated by using the whole backup just before or the differential backup just before as a reference; in case of repeating the backup by a cycle of Monday to Saturday, according to the differential backup of the accumulating type, a whole backup tape is first obtained on first Monday [relevant to new primary snapshot]. On Tuesday, a differential backup tape of only the data which was updated by using the whole backup of Monday as a reference. On Wednesday, a differential backup tape of the data which was updated by using the whole backup of Monday as a reference is also similarly obtained. The above processes are repeated until Saturday. Due to this, a differential backup in which the updating data was accumulated every day of the week is executed)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        December 16, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164